Levy, J.
Allegations that the plaintiff “ fulfilled all the terms and conditions of said agreement,” and that he “ duly fulfilled all the terms and conditions of said agreement ” are not equivalent to an allegation that the plaintiff “ duly performed all the conditions ” required by rule 92 of the Rules of Civil Practice. This motion to dismiss the complaint for insufficiency as to the moving defendant is accordingly granted, with ten dollars costs, with leave to serve an amended complaint within ten days from the service of a copy of this order, with notice of entry, upon payment of ten dollars additional costs.